NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              JUN 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

 UNITED STATES OF AMERICA,                    No. 14-10432

              Plaintiff-Appellee,             D.C. No. 2:13-cr-00149-KJD-CWH-3

      v.                                      MEMORANDUM*

 RODRIGUEZ MADDEN,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted June 11, 2015**
                             San Francisco, California

Before: SCHROEDER and IKUTA, Circuit Judges, and SEABRIGHT, *** District
Judge.

      Rodriguez Madden (“Madden”) appeals from the district court’s judgment


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
          The Honorable J. Michael Seabright, United States District Judge for the
District of Hawaii, sitting by designation.
and challenges the 92-month sentence imposed following his guilty-plea

conviction for armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d). We

have jurisdiction pursuant to 28 U.S.C. § 1291, and dismiss the appeal.

      Madden argues that in calculating the Guideline range and sentencing him at

its low end, the district court improperly included a two-level enhancement for

obstruction and excluded a three-level reduction for acceptance of responsibility.

Madden waived the right to appeal on this basis. See United States v. Spear, 753
F.3d 964, 967 (9th Cir. 2014). Specifically, the plea agreement includes an explicit

waiver of Madden’s “right to appeal any sentence imposed within or below the

applicable Sentencing Guideline range as determined by the Court,” which plainly

means that Madden waives the right to appeal the district court’s determination of

the Guidelines range. Further, Madden “does not contend that his waiver was

unknowing or involuntary.” See United States v. Harris, 628 F.3d 1203, 1206 (9th

Cir. 2011). And even if Madden had raised this argument on appeal, we would

conclude that this waiver was knowing and voluntary -- during his change of plea,

Madden affirmed that he read the plea agreement and reviewed it with his counsel,

that his counsel answered all of his questions, and that he understood that he was

giving up his right to appeal any sentence imposed within or below the applicable

Guideline range as determined by the district court. These procedures are

                                         2
sufficient to find a knowing and voluntary waiver. Id. (internal quotation marks

omitted).

      APPEAL DISMISSED.




                                         3